

STOCK PURCHASE AGREEMENT


This STOCK PURCHASE AGREEMENT (“Agreement”), dated as of the 30 day of
September, 2008, is entered by and between Cris Neely, having an address at 2835
NW 45th Street, Boca Raton, Florida 33434. (the “Purchaser”), Mondo Management
Corp., a New York corporation (“Seller”), and Mondo Acquisition II, Inc., a
Delaware corporation (the “Issuer”).


WITNESSETH THAT:


WHEREAS, Seller owns a total of 1,000,000 restricted shares of Common Stock of
the Issuer, par value $.001 (the “Shares”); and


WHEREAS, Purchasers desire to purchase from Seller and Seller desires to sell to
Purchasers the Shares on the terms and conditions set forth herein.


NOW, THEREFORE, in consideration of the foregoing and mutual covenants set forth
below, the parties hereto agree as follows:


1. PURCHASE AND SALE OF SHARES


1.1 Purchase of Shares. On the date hereof and subject to the terms and
conditions of this Agreement, the Seller shall issue, sell, assign, transfer,
and deliver to Purchasers and Purchasers shall purchase, for the purchase price
set forth in Section 1.3 hereof, the Shares at the closing provided for in
Section 1.5 hereof (the “Closing”), free and clear of all liens, charges, or
encumbrances of whatsoever nature.


1.2 Transfer of Title to the Shares. The sale, assignment, conveyance, transfer,
and delivery by Seller of the Shares shall be made by delivering to the
Purchasers duly endorsed stock certificate(s) representing 935,000 restricted
shares of common stock of the Issuer.


1.3 Purchase Price. Concurrent with the delivery of the Stock Certificate,
Purchasers shall deliver to Seller the purchase price of $14,375 and the Seller
shall maintain its ownership of 65,000 shares of Common Stock of Mondo
Acquisition II, Inc. (“Mondo Common Stock”) (the “Purchase Price”) for the
Shares. The Purchase Price shall be paid to Seller at Closing. If the Issuer or
any subsidiary thereof, as applicable, at any time within twenty four (24)
months from the date hereof, sells or grants any option to purchase or sell or
grant any right to reprice its securities, or otherwise dispose of or issue (or
announce any offer, sale, grant or any option to purchase or other disposition)
any Mondo Common Stock or Common Stock equivalents and/or sells, issues, grants
or otherwise disposes of any Mondo Common Stock, to any person or entity not
deemed an Exempt Issuance (as defined in this Section 1.3), entitling any person
or entity to acquire shares of Mondo Common Stock, at an effective price per
share less than $0.375 (the “Initial Price”) (such lower price, the “Base Share
Price” and such issuances collectively, a “Dilutive Issuance”) (if the holder of
the Mondo Common Stock or Common Stock equivalents so issued shall at any time,
whether by operation of purchase price adjustments, reset provisions, floating
conversion, exercise or exchange prices or otherwise, or due to warrants,
options or rights per share which are issued in connection with such issuance,
be entitled to receive shares of Mondo Common Stock at an effective price per
share which is less than $0.375, such issuance shall be deemed to have occurred
for less than $0.375 on such date of the Dilutive Issuance”), then the Seller
shall receive additional Mondo Common Stock equal to the difference between
$0.375 and the Base Share Price multiplied by 65,000, and Purchaser shall
immediately issue or cause such shares to be issued in the name of Seller and
delivered to Seller at the following address, Sichenzia Ross Friedman Ference
LLP 61 Broadway, New York, New York 10006. In the event of such a Dilutive
Issuance, the Initial Price shall be re-set to the Base Share Price for the
purpose of calculating the next subsequent Dilutive Issuance; and in the event
of additional Dilutive Issuances, the Initial Price shall be re-set to such
subsequent Base Share Prices. Such adjustment shall be made whenever such Mondo
Common Stock or Common Stock equivalents are issued. The Purchaser shall notify
the Seller in writing, no later than the business day following the issuance of
any Mondo Common Stock or Common Stock Equivalents subject to this Section 1.3,
indicating therein the applicable issuance price, or applicable resent price,
exchange price, conversion price and other pricing terms (such notice the
“Dilutive Issuance Notice”. For purposes of this Section 1.3, an “Exempt
Issuance” shall mean the issuance of shares of Common Stock or options to (a)
Abacus Investments Corp. (“Abacus”) or any employees, officers, or directors of
Abacus or (b) Sanming Huajian Bio-Engineering, Ltd. (“Sanming”) or any
employees, officers, or directors of Sanming.


 
1

--------------------------------------------------------------------------------

 
1.4  Piggy-Back Registration Rights. If at any time after the date hereof until
such the date that the Mondo Common Stock may be sold pursuant to Rule 144
without volume or manner of sale restrictions, the Issuer shall determine to
prepare and file with the Commission a registration statement relating to an
offering for its own account or the account of others of any of its equity
securities, other than on Form S-4 or Form S-8 (each as promulgated under the
Securities Act), or their then equivalents (a “Registration Statement”),
relating to equity securities to be issued solely in connection with any
acquisition of any entity or business or equity securities issuable in
connection with stock option or other employee benefit plans, then the Issuer
shall send a written notice of such determination to each holder of Mondo Common
Stock (the “Holder”) and, if within ten calendar days after the date of delivery
of such notice, any such Holder shall so request in writing, the Issuer shall
include in such Registration Statement all or any part of the Mondo Common Stock
as the Holder requests to be registered so long as such Mondo Common Stock are
proposed to be disposed in the same manner as those securities set forth in the
Registration Statement; provided, however, if the inclusion of Mondo Common
Stock requested to be included in the Registration Statement would cause an
adverse effect on the success of any such offering, based on market conditions
or otherwise (an “Adverse Effect”), then the Issuer shall be required to include
in such Registration Statement only that number of Mondo Common Stock to the
extent that such inclusion shall not cause and Adverse Effect; provided,
further, if such number of Mondo Common Stock is limited hereunder, any cutbacks
of a Holder’s Mondo Common Stock shall be done on a pro rata basis among all
Holders based on their respective number of shares to be registered hereunder.
To the extent that all of the Mondo Common Stock are not included in the initial
Registration Statement, the Holders shall have the right to request the
inclusion of its Mondo Common Stock in subsequent Registration Statements until
all such Mondo Common Stock have been registered in accordance with the terms
hereof. If the offering in which the Mondo Common Stock is being included in a
Registration Statement is a firm commitment underwritten offering, unless
otherwise agreed by the Issuer, the Holder shall sell its Mondo Common Stock in
such offering using the same underwriters and, subject to the provisions hereof,
on the same terms and conditions as the other shares of Common Stock that are
included in such underwritten offering. The Issuer shall use its best efforts to
cause any Registration Statement to be declared effective by the Commission as
promptly as is possible following it being filed with the Commission and to
remain effective until all Mondo Common Stock subject thereto have been sold or
may be sold without volume or manner of sale restrictions. All fees and expenses
incident to the performance of or compliance with this Section 1.4 by the Issuer
shall be borne by the Issuer whether or not any Mondo Common Stock are sold
pursuant to the Registration Statement. The Issuer shall indemnify and hold
harmless the Holder, the officers, directors, members, partners, agents,
brokers, investment advisors and employees of each of them, each person who
controls the Holder (within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act), and the officers, directors, members,
shareholders, partners, agents and employees of each such controlling person, to
the fullest extent permitted by applicable law, from and against any and all
losses, claims, damages, liabilities, costs (including, without limitation,
reasonable attorneys’ fees) and expenses (collectively, the “Losses”), as
incurred, arising out of or relating to (i) any untrue or alleged untrue
statement of a material fact contained in the Registration Statement, any
prospectus included therein or any form of prospectus or in any amendment or
supplement thereto or in any preliminary prospectus, or arising out of or
relating to any omission or alleged omission of a material fact required to be
stated therein or necessary to make the statements therein (in the case of any
prospectus or form of prospectus or supplement thereto, in light of the
circumstances under which they were made) not misleading or (ii) any violation
or alleged violation by the Issuer of the Securities Act, the Exchange Act or
any state securities law, or any rule or regulation thereunder, in connection
with the performance of its obligations under this Section 1.4, except to the
extent, but only to the extent, that such untrue statements or omissions
referred to in (i) above are based solely upon information regarding the Holder
furnished in writing to the Issuer by the Holder expressly for use therein, or
(ii) to the extent that such information relates to such Holder’s proposed
method of distribution of Mondo Common Stock and was reviewed and expressly
approved in writing by such Holder expressly for use in a Registration
Statement, the prospectus included therein or in any amendment or supplement
thereto. The rights of the Holder under this Section 1.4 shall survive until all
Mondo Common Stock have been either registered under a Registration Statement or
been sold pursuant to an exemption to the registration requirements of the
Securities Act. Each Holder shall, severally and not jointly, indemnify and hold
harmless the Issuer, its directors, officers, agents and employees, each Person
who controls the Issuer (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, agents or
employees of such controlling Persons, to the fullest extent permitted by
applicable law, from and against all Losses, as incurred, to the extent arising
out of or based solely upon: (x) such Holder’s failure to comply with the
prospectus delivery requirements of the Securities Act or (y) any untrue or
alleged untrue statement of a material fact contained in any Registration
Statement, any prospectus included therein, or in any amendment or supplement
thereto or in any preliminary prospectus, or arising out of or relating to any
omission or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein not misleading (i) to the extent, but
only to the extent, that such untrue statement or omission is contained in any
information so furnished in writing by such Holder to the Issuer specifically
for inclusion in such Registration Statement or (ii) to the extent that such
information relates to such Holder’s proposed method of distribution of Mondo
Common Stock and was reviewed and expressly approved in writing by such Holder
expressly for use in a Registration Statement, the prospectus included therein
or in any amendment or supplement thereto. In no event shall the liability of
any selling Holder hereunder be greater in amount than the dollar amount of the
net proceeds received by such Holder upon the sale of the Mondo Common Stock
giving rise to such indemnification obligation.
 
 
2

--------------------------------------------------------------------------------

 
1.5 Closing.  The Closing of the transactions provided for in this Agreement
shall take place on or before September 30, 2008 (the “Closing Date”) at 61
Broadway, 32nd Floor, New York, New York, 10006.


2. RELATED TRANSACTIONS


2.1 Finder. There are no finders with respect to the transaction contemplated
herein.


3. REPRESENTATIONS AND WARRANTIES BY THE SELLER, PURCHASER AND ISSUER


3.1 The Seller hereby represents and warrants to Purchasers as follows:


(a) The Seller is a corporation duly organized, validly existing, and in good
standing under the laws of the state of Delaware, and is qualified in no other
state.


(b) This Agreement and any other agreement executed by Seller in connection
herewith have been duly executed and delivered by it and constitute the valid,
binding and enforceable obligation of Seller, subject to the applicable
bankruptcy, insolvency and similar laws affecting creditors’ rights generally
and rights of stockholders.


(c) Seller has full power and authority to sell and transfer the Shares to
Purchaser without obtaining the waiver, consent, order or approval of (i) any
state or federal governmental authority or (ii) any third party or other person
including, but not limited to, other stockholders of the Issuer.
 
(d) Neither the execution and delivery of this Agreement nor the consummation of
the transactions contemplated hereby will constitute a violation or default
under any term or provision of the Certificate of Incorporation or By-Laws of
the Seller, or of any contract, commitment, indenture, other agreement or
restriction of any kind or character to which the Seller is a party to or by
which the Seller is bound.


  3.2 The Issuer hereby represents and warrants to the Purchasers as follows:
 
(a) The Issuer is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware and the Issuer shall provide to
Purchaser on the Closing Date a Certificate of Good Standing from the Secretary
of State of Delaware. The Issuer has the corporate power to own its properties
and to carry on its business as now being conducted and is duly qualified to do
business and is in good standing in each jurisdiction in which the failure to be
so qualified and in good standing would have a material adverse effect on the
Issuer. The Issuer is not in violation of any of the provisions of its
certificate of incorporation or by-laws. No consent, approval or agreement of
any individual or entity is required to be obtained by the Issuer in connection
with the execution and performance by the Issuer of this Agreement or the
execution and performance by the Issuer of any agreements, instruments or other
obligations entered into in connection with this Agreement. The Issuer has no
subsidiary, and it does not have any equity investment or other interest, direct
or indirect, in, or any outstanding loans, advances or guarantees to or on
behalf of, any domestic or foreign individual or entity.
 
(b)  To the best of Issuer’s knowledge, the authorized capital stock of the
Issuer consists of 40,000,000 shares of common stock, 1,000,000 of which are
validly issued and outstanding, fully paid and non-assessable and 10,000,000
shares of preferred stock, none of which are issued and outstanding, as set
forth in the Issuer’s 10-Q for the quarter ended June 30, 2008. The Purchaser
acknowledges that these Shares being acquired from the Seller are restricted
securities as that term is defined in Rule 144 of the Securities Act of 1933, as
amended (the “Act”). 
 
(c)  Other than as otherwise described herein, the Issuer is not a party to any
agreement or understanding pursuant to which any securities of any class of
capital stock are to be issued or created or transferred. The Issuer has not
acquired any shares of Common Stock, and has no formal or informal agreements or
understandings pursuant to which it can or will acquire any shares of Issuer
Common Stock. The Issuer nor any officer, director or 5% stockholder of the
Issuer has any agreements, plans, understandings or proposals, whether formal or
informal or whether oral or in writing, pursuant to which it granted or may have
issued or granted any individual or entity any convertible security or any
interest in the Issuer or the Issuer’s earnings or profits, however defined. As
used in this Agreement, the term “Convertible Securities” shall mean any
options, rights, warrants, convertible debt, equity securities or other
instrument or agreement upon the exercise or conversion of which or upon the
exchange of which or pursuant to the terms of which additional shares of any
class of capital stock of the Issuer may be issued.
 
(d)  There is no private or governmental action, suit, proceeding, claim,
arbitration or investigation pending before any agency, court or tribunal,
foreign or domestic, or, to the Issuer’s best knowledge, threatened against the
Issuer or any of its properties or any of its officers or directors (in their
capacities as such). There is no judgment, decree or order against the Issuer
that could prevent, enjoin, alter or delay any of the transactions contemplated
by this Agreement. The term “Best Knowledge” of the Issuer shall mean and
include (i) actual knowledge and (ii) that knowledge which a prudent
businessperson would reasonably have obtained in the management of such Person’s
business affairs after making due inquiry and exercising the due diligence which
a prudent businessperson should have made or exercised, as applicable, with
respect thereto. Actual or imputed knowledge of any director or officer or
Seller shall be deemed to be knowledge of the Issuer.
 
 
3

--------------------------------------------------------------------------------

 
(e)  There are no material claims, actions, suits, proceedings, inquiries, labor
disputes or investigations (whether or not purportedly on behalf of the Issuer)
pending or, to the Issuer’s Best Knowledge, threatened against the Issuer or any
of its assets, at law or in equity or by or before any governmental entity or in
arbitration or mediation. No bankruptcy, receivership or debtor relief
proceedings are pending or, to the best of the Issuer’s knowledge, threatened
against the Issuer.
 
(f)  The Issuer has complied with, is not in violation of, and has not received
any notices of violation with respect to, any federal, state, local or foreign
laws, judgment, decree, injunction or order, applicable to it, the conduct of
its business, or the ownership or operation of its business. References in this
Agreement to “Laws” shall refer to any laws, rules or regulations of any
federal, state or local government or any governmental or quasi-governmental
agency, bureau, commission, instrumentality or judicial body (including, without
limitation, any federal or state securities law, regulation, rule or
administrative order).
 
(g) The Issuer has properly filed all tax returns (if any) required to be filed
and has paid all taxes shown thereon to be due. To the Best Knowledge of the
Issuer, all tax returns previously filed are true and correct in all material
respects.
 
(h) The Issuer has no outstanding liabilities or obligations to any party except
as reflected on the Issuer’s Form 10-Q for the quarter ended June 30, 2008,
other than charges since such date similar to those incurred in past periods and
consistent with past practice, all of which will be discharged prior to or at
the Closing so that, at the Closing, the Issuer will have no direct, contingent
or other obligations of any kind or any commitment or contractual obligations of
any kind and description.
 
(i) All of the business and financial transactions of the Issuer have been fully
and properly reflected in the books and records of the Issuer in all material
respects and in accordance with US generally accepted accounting principles
consistently applied.
 
(j) The Issuer is current with its reporting obligations under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”). None of the Issuer’s
filings made pursuant to the Exchange Act (collectively, the “Issuer SEC
Documents”) contain any misstatements of material fact or omit to state a
material fact necessary to make the statements made therein not misleading. The
Issuer SEC Documents, as of their respective dates, complied in all material
respects with the requirements of the Exchange Act, and the rules and
regulations of the Commission thereunder, and are available on the Commission’s
EDGAR system. The financial statements included in the Issuer SEC Documents
present and reflect, in accordance with generally accepted accounting
principles, consistently applied, the financial condition of the Issuer on the
balance sheet dates and the results of its operations, cash flows and changes in
stockholders’ equity for the periods then ended in accordance with US generally
accepted accounting principles, consistently applied. The accountants who
audited the Issuer’s financial statements are independent, within the meaning of
the Securities Act and are a member of the PCAOB. There has not occurred any
material adverse change, or any development involving a prospective material
adverse change, in the condition, financial or otherwise, or in the earnings,
business or operations of the Issuer, from that set forth in the Issuer’s
Quarterly Report on Form 10-Q for the quarter ended June 30, 2008.
 
(k) The execution and delivery of this Agreement by the Issuer and the
consummation of the transactions contemplated by this Agreement will not result
in any material violation of the Issuer’s certificate of incorporation or
by-laws.
 
(l) All representations, covenants and warranties of the Issuer and Sellers
contained in this Agreement shall be true and correct on and as of the Closing
date with the same effect as though the same had been made on and as of such
date.
 
(m) The Issuer has the corporate power, authority and capacity to carry on its
business as presently conducted.
 
3.3 Each Purchaser, individually and not jointly, represents and warrants to
Seller and Issuer as follows:


(a) Purchaser understands that the Shares have not been registered with the
United States Securities and Exchange Commission or any state or foreign
securities agencies.


 
4

--------------------------------------------------------------------------------

 
(b) Purchaser has the requisite competence and authority to execute and deliver
this Agreement and any other agreements and undertakings referenced herein, to
perform its obligations hereunder and to consummate the transactions
contemplated hereby. This Agreement and any other agreements executed by
Purchaser in connection herewith have been duly executed and delivered by it and
constitute the valid, binding and enforceable obligation of Purchaser, subject
to applicable bankruptcy, insolvency and similar laws affecting creditors’
rights generally and the rights of stockholders.


(c) The Purchaser has consulted its own independent counsel and tax advisor
regarding the transactions described herein. Purchaser is capable of evaluating
the merits and risks of its investment in the Issuer and has the capacity to
protect its interests. Purchaser acknowledges that it must bear the economic
risk of this investment indefinitely, unless the Shares are subsequently
registered pursuant to the Securities Act of 1933, as amended (the “Act”), or an
exemption from registration is available. Purchaser understands that the Issuer
has no present intention of registering the Shares.


(d) Purchaser is not an underwriter and is acquiring the Seller’s Shares for
Purchaser’s own account for investment only and not with a view towards
distribution thereof within the meaning of the Act, the state securities laws
and any other applicable laws.


(e) Purchaser has the capacity to protect its interests in connection with the
transactions contemplated hereby as a result of its business or financial
expertise.


(f) Reserved.


(g) To the extent that any federal, and/or state securities laws shall require,
the Purchaser hereby agrees that any Shares acquired pursuant to this Agreement
shall be without preference as to assets.


(h) Neither the Issuer nor the Seller is under an obligation to register or seek
an exemption under any federal, state or foreign securities acts for any stock
of the Issuer or to cause or permit such stock to be transferred in the absence
of any registration or exemption and that the Purchaser herein must hold such
stock indefinitely unless such stock is subsequently registered under any
federal and/or state securities acts or an exemption from registration is
available.
 
(i) The Purchaser has had the opportunity to ask questions of the Issuer and the
Seller and receive additional information from the Issuer and the Seller to the
extent that the Issuer and the Seller possessed such information or could
acquire it without unreasonable effort or expense necessary to evaluate the
merits and risks of any investment in the Issuer. Further, the Purchaser has
been given or has had access to: (1) all material books and records of the
Issuer; (2) all material contracts and documents relating to the Issuer and this
proposed transaction; and (3) an opportunity to question the Seller and the
appropriate executive officers of the Issuer.


(j) The Purchaser understands that the Certificates representing the Shares
delivered pursuant to this Agreement are subject to certain trading restrictions
imposed under Rule 144 of the Act or Regulation S promulgated under the Act are
applicable to the Shares.




4. SURVIVAL OF REPRESENTATIONS; INDEMNIFICATION 


4.1 Survival of Representations. All representations, warranties, and agreements
made by any party in this Agreement or pursuant hereto shall survive the
execution and delivery hereof and any investigation at any time made by or on
behalf of any party for a period not to exceed 180 days.


4.2 Indemnification. The Seller agrees to indemnify the Purchaser, and hold it
harmless from and in respect of any assessment, loss, damage, liability, cost
and expense (including, without limitation, interest, penalties, and reasonable
attorneys’ fees) up to $14,375.00 in the aggregate, imposed upon or incurred by
the Purchasers resulting from a breach of any agreement, representation, or
warranty of the Seller if the claim is brought within six (6) months of Closing.
Assertion by the Purchasers to their right to indemnification under this Section
4.2 shall not preclude assertion by the Purchasers of any other rights or the
seeking of any other remedies against the Seller.


5. MISCELLANEOUS


5.1  Expenses. All fees and expenses incurred by the Purchasers and Seller in
connection with the transactions contemplated by this Agreement shall be borne
by the respective parties hereto.


 
5

--------------------------------------------------------------------------------

 
5.2 Further Assurances. From time to time, at the Purchasers Agent request and
without further consideration, the Seller, will execute and transfer such
documents and will take such action as the Purchasers may reasonably request in
order to effectively consummate the transactions contemplated herein.


5.3 Parties in Interest. All the terms and provisions of this Agreement shall be
binding upon, shall inure to the benefit of, and shall be enforceable by the
prospective heirs, beneficiaries, representatives, successors and assigns of the
parties hereto.
5.4 Resignation as Officer/Director.
 
On the Closing Date:
(a)  Each of the directors and officers of Issuer shall have resigned as
directors and/or officers of Issuer; and


(b)  Cris Neely shall be appointed as the sole director of the Board of
Directors.


5.5 Prior Agreements; Amendments. This Agreement supersedes all prior agreements
and understandings between the parties with respect to the subject matter
hereof. This Agreement shall not be amended except by a writing signed by both
parties or their respective successors or assigns.


5.6 Headings. The section and paragraph headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretations of this Agreement.


5.7 Governing Law. The situs of this Agreement is New York, New York, and for
all purposes this Agreement will be governed exclusively by and construed and
enforced in accordance with the laws and Courts prevailing in the state of New
York.


5.8 Notices. All notices, requests, demands, and other communication hereunder
shall be in writing and shall be deemed to have been duly given if delivered or
mailed (registered or certified mail, postage prepaid, return receipt requested)
as follows:


If to the Seller:
Mondo Management Corp.
61 Broadway, 32nd Floor
New York, New York, 10006
Attn: Darrin Ocasio, Esq.


If to the Purchasers: 
Cris Neely
2835 NW 45th Street
Boca Raton, Florida 33434
If to the Issuer:


Mondo Acquisition II, Inc.
61 Broadway, 32nd Floor
New York, New York, 10006
Attn: Darrin Ocasio, Esq.
 
5.9 Effect. In the event any portion of this Agreement is deemed to be null and
void under any state, provincial, or federal law, all other portions and
provisions not deemed void or voidable shall be given full force and effect.


5.10 Counterparts. This Agreement may be executed in one or more counterparts
and by transmission of a facsimile or digital image containing the signature of
an authorized person, each of which shall be deemed and accepted as an original,
and all of which together shall constitute a single instrument. Each party
represents and warrants that the person executing on behalf of such party has
been duly authorized to execute this Agreement.


IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
Seller, the Purchaser and the Issuer on the date first written above.




* * * * * * * * *
(signature page follows)

 
6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first written above.


SELLER:       
 
Mondo Management Corp.   




By: __________________________


Its: __________________________




 ISSUER:




Mondo Acquisition II, Inc.






By: ____________________________


Its: ____________________________






PURCHASERS:


Cris Neely.


By: ____________________________


An individual
 
7